Citation Nr: 1829152	
Decision Date: 05/21/18    Archive Date: 06/05/18

DOCKET NO.  08-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to April 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to May 2007.

This matter came to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2010, the Veteran testified before the undersigned; a transcript is of record.  While the Veteran did not present testimony regarding his appeals for a higher disability rating for PTSD during his April 2010 hearing, he specifically indicated that he did not desire another hearing to address the issues.  See June 2011 Substantive Appeals.  

In October 2016, the Board denied an increase of the Veteran's PTSD rating in excess of 50 percent prior to April 8, 2010.  The Veteran appealed the October 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2017 Order, the Court vacated the Board's October 2016 decision insofar as it denied the Veteran a rating in excess of 50 percent for PTSD prior to April 8, 2010, and remanded the matter for action consistent with the terms of a Joint Motion for Remand (JMR).  The Board notes that the JMR indicated that the Board's October 2016 decision which denied the Veteran a rating in excess of 70 percent for his PTSD as of April 8, 2010, and denied entitlement to a total disability rating based on individual unemployability prior to June 5, 2010, were not contested.  


FINDING OF FACT

For the period beginning February 22, 2010, the Veteran's PTSD symptoms have more nearly approximated occupational and social impairment with deficiencies in most areas, but symptoms of total occupational and social impairment have not been demonstrated.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but no higher, for PTSD, for the period beginning February 22, 2010, have been met.  38 U.S.C. § 1155, (2012); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Board notes that where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the  possibility that different ratings may be warranted for different time periods.

PTSD

The Veteran's PTSD has been assigned a 50 percent rating since the June 1, 2007, grant of service connection, and a 70 percent rating for the period beginning April 8, 2010.  38 C.F.R. § 4.130, DC 9411.  

On February 22, 2010, the Veteran submitted a statement requesting an increase in his PTSD rating.  

Almost all mental health disorders, including PTSD, are evaluated under the General Rating Formula for Mental Disorders (General Rating Formula).  See 38 C.F.R. § 4.130, DC 9411.  Pursuant to the General Rating Formula, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating, then that rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  

In April 2010, the Veteran underwent a VA examination regarding his PTSD.  The Veteran reported daily agitation which was noticeable to others.  He reported restlessness which occurred across stations, including in public, when he was around his wife, and when he was making decisions.  He reported physiological symptoms of anxiety, such as racing heart and his throat closing up.  He reported difficulty with mood swings and a lack of interest in activities.  He stated that he had withdrawn from school and stated he had no interest in socializing or spending time with his friend or spouse.  He stated that he had problems with managing anger found that he was yelling while in his teaching position, causing him to withdraw from that employment.  He stated that he had trouble sleeping, nightmares, night sweats, bed wetting, and restlessness.  He reported that he and his wife slept in separate bedrooms due to his sleep issues.  In regards to his social relationships, the Veteran stated that he and his wife had "no relationship" and rarely talked or interacted.  He stated he was unable to express loving feelings.  He stated he had a distant relationship with his children and rarely talked with them in-depth.  He also stated that he had no friends, but simply would work, come home, and watch TV or surf the internet.  His PTSD was found to have significantly impacted his psychological status.  He was clean, neatly groomed, and casually dressed for his examination.  He was cooperative and friendly; his speech was unremarkable and normal.  His mood was anxious.  He was orientated to person, time, and place.  He did not have inappropriate behavior, obsessive or ritualistic behavior, panic attacks, homicidal or suicidal thoughts, or memory issues.  He had hypervigilance, exaggerated startle response, avoidance behavior, and sleep disturbance.  He was found to have deficiencies in judgment, thinking, family relations, work, mood, and school.  

In March 2010, the Veteran submitted a statement in which he reported a strained  relationship with his wife, stating they had no communication or intimacy, isolation in that he had no friends and did not interact with prior acquaintances or neighbors, irritability exemplified by losing his temper with his elementary students, and increased agitation and restlessness.   

Additionally in March 2010, the Veteran's wife submitted a statement which described the Veteran's nightmares, impaired sleep, anger, irritability, anxiety, fatigue, depression, and almost total social isolation.

Based on the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his service-connected PTSD more nearly approximates the criteria for a higher initial 70 percent rating, but no higher, from for the period beginning February 22, 2010.  38 C.F.R. § 4.7.

In granting a 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Since his request for an increase, the Veteran's PTSD symptoms were manifested by sleeping difficulties, nightmares, sleep disturbances, irritability, anger issues, avoidance behaviors, isolation, intrusive memories, anxiety, panic attacks, exaggerated startle response, hypervigilance, and depressive mood.  This symptomatology more nearly approximates occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.  The Board takes specific note of the Veteran's extreme social and occupational isolation - specifically that he withdrew from his on-line school classes and teaching employment due to his irritability, anger, and impulse control.  The Board also notes the Veteran's wife's concern over the Veteran's ability to function during this time.  

Although the medical evidence does not show symptomatology such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are designed to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  Id. Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since his February 2010 request for an increase in his PTSD rating.  

However, the Board emphasizes that the Veteran's PTSD symptoms at no time meet the criteria for the maximum 100 percent.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  In addition, the Veteran had not been found to have any memory loss for names of close relatives, his own occupation, or his own name.  Collectively, the Board finds that the psychiatric symptoms shown do not support the assignment of a 100 percent rating at any time during the period on appeal.

In addition to the medical evidence, the Board has considered the Veteran's statements regarding his PTSD symptoms, specifically his March 2010 lay statement and the lay statement of his wife.  The lay testimony regarding the Veteran's PTSD symptomology is credible and supported by the evidence.  The objective clinical findings, though, outweigh the subjective assertions as to whether the Veteran has total social and occupational impairment due to his PTSD.

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but no higher, for PTSD are met for the period beginning February 22, 2010.  Thus, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1Vet. App. 49 (1990).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2017).

The Board has considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has occupational and social impairment with deficiencies in most areas.  This does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  The Board finds that the rating criteria reasonably describe the Veteran's disability.  For these reasons, referral for consideration of an extraschedular rating is not warranted for this claim.


ORDER

A 70 percent disability rating, but no higher, for PTSD is granted for the period beginning February 22, 2010, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
Sarah B. Richmond
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


